May 1, 2012 BNY MELLON FUNDS TRUST Supplement to Current Prospectus Effective May 29, 2012, please use the following address: Dreyfus Shareholder Services If your account is opened directly with Dreyfus, P.O. Box 9879 to open the account, purchase additional shares, Providence, Rhode Island 02940-8079 or sell shares by mail Dreyfus Institutional Department If your account is opened through a third party P.O. Box 9882 (other than an insurance company separate Providence, Rhode Island 02940-8082 account), to open the account, purchase additional shares, or sell shares by mail Effective May 29, 2012, the following supersedes any contrary information contained in the Prospectus: Holders of joint accounts selling (redeeming) shares by wire or TeleTransfer are no longer subject to a $500,000 limit during any 30-day period. Effective May 29, 2012, the following information supplements and should be read in conjunction with the section of the Prospectus entitled Shareholder Guide-Buying, Selling, and Exchanging Shares-Individual Account Services and Policies-Exchange Privilege Your exchange request will be processed on the same business day it is received in proper form, provided that each fund is open at the time of the request. If the exchange is accepted at a time of day after one or both of the funds is closed (i.e., at a time after the NAV for the fund has been calculated for that business day), the exchange will be processed on the next business day. MFT-S0512
